t c memo united_states tax_court western management inc petitioner v commissioner of internal revenue respondent docket no filed date robert e kovacevich and richard w kochansky for petitioner milton b blouke and roger p law for respondent memorandum opinion foley judge this matter is before the court on petitioner’s motion for award of reasonable_litigation_costs pursuant to section and rule on date thi sec_1 unless otherwise indicated all section references are to continued court issued its memorandum opinion in w mgmt inc v commissioner tcmemo_2003_162 affd in part and remanded in part 176_fedappx_778 9th cir and we incorporate herein the facts set forth in that opinion background in robert e kovacevich incorporated petitioner a washington c_corporation petitioner’s only source_of_income was from the provision of mr kovacevich’s legal services mr kovacevich did not receive predetermined wages from petitioner but instead received funds from petitioner as his needs arose in and the first quarter of petitioner paid mr kovacevich dollar_figure and dollar_figure respectively petitioner classified these payments as loans on its corporate ledger and did not file forms 1099-misc miscellaneous income relating to the payments on date respondent sent petitioner a notice_of_determination in which respondent determined that mr kovacevich was an employee of petitioner for federal employment_tax purposes and petitioner was not entitled pursuant to sec_530 of the revenue act of publaw_95_600 92_stat_2885 sec_530 to relief from such classification in addition respondent continued the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure determined that mr kovacevich in and received from petitioner dollar_figure and dollar_figure respectively in wages that were subject_to taxes pursuant to the federal_insurance_contributions_act fica and the federal_unemployment_tax_act futa and petitioner failed to pay the fica and futa taxes relating to those wages respondent also determined that petitioner was liable for sec_6656 and sec_6662 penalties relating to and on date the court issued its memorandum opinion the court held that mr kovacevich was a statutory_employee of petitioner and in and mr kovacevich received from petitioner dollar_figure and dollar_figure respectively in wages that were subject_to fica and futa taxes petitioner contended that it was entitled pursuant to sec_530 to relief from the fica and futa_tax liabilities the court held however that petitioner did not satisfy the requirements of sec_530 and thus was liable for fica and futa taxes relating to the wages paid to mr kovacevich the court also sustained respondent’s determinations relating to the penalties petitioner appealed the tax court’s decision to the court_of_appeals for the ninth circuit the ninth circuit affirmed the decision of the tax_court in all respects except with regard to its calculations of the amount of income_tax_withholding owed under sec_3402 and remanded the case for consideration of the narrow issue of whether sec_3402 provides petitioner with any relief from the collection of those taxes and if so for recalculation of the amounts owed see w mgmt inc v commissioner fed appx pincite on date the court filed petitioner’s motion for litigation costs on date the court filed respondent’s objection discussion petitioner may recover reasonable_litigation_costs if it establishes that it is the prevailing_party meets the net_worth requirements has exhausted administrative remedies has not unreasonably protracted the court proceedings and has claimed reasonable_litigation_costs sec_7430 b c 123_tc_202 these requirements are conjunctive and failure to satisfy any one will preclude an award of costs to petitioner 88_tc_492 petitioner contends that it is entitled to litigation costs because it substantially prevailed with respect to the most significant issues we disagree to be a prevailing_party petitioner must establish that it substantially prevailed with respect to either the amount in controversy or the most significant issues presented see sec_7430 the court in its opinion upheld respondent’s determinations relating to the penalties mr kovacevich’s employment status and petitioner’s failure to withhold mr kovacevich’s fica and futa taxes the court_of_appeals for the ninth circuit merely remanded the case for the court to recalculate the amounts owed by petitioner after the application of sec_3402 w mgmt inc v commissioner 176_fedappx_778 9th cir sec_3402 provides that to the extent mr kovacevich paid income_tax on the wages at issue respondent cannot collect the fica and futa taxes from petitioner see id the court_of_appeals however affirmed this court’s determinations relating to the substantive issues in the case eg mr kovacevich’s employment status and petitioner’s failure to withhold mr kovacevich’s fica and futa taxes simply put petitioner did not substantially prevail and thus is not entitled to litigation costs contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an appropriate order and decision will be entered
